0mnffiEruAt
    lJn tW       @nftr! btutts [.ourt                        of    /rluul        @[ufrns
                                                                                 FILED
                                          No. l5-147
                                    (Filed: March 30,     201 5)                MAR   S0   2015




 KENNETH E. ROBINSON                                                          'Hii;83J8ffi
                Pro Se Plaintiff,



 THE TINITED STATES,

                Defendant.




        ORDER DISMISSING PLAINTIFF'S COMPLAINT FOR LACK OF
                           JURISDICTION


       Plaintiff Kenneth E. Robinson filed this ple-qe       case to challenge his   "illegal

conviction" in North Carolina state court.r According to plaintiff, after his first trial

ended in a mistrial, he was tried for a second time and convicted. Plaintiff alleges that

the trial couft failed to include the ftanscript   ofhis first trial in the record for his direct

appeal of his conviction, in violation ofthe Due Process Clause of the Fourteenth

Amendment. Plaintiff claims that the "act of the trial court [was] structural error

requiring automatic reversal." Compl. 2. For the reasons stated above, the court finds




I Plaintiff s motion to proceed in forma oauperis is granted for the limited purpose of dismissing
the comolaint on iurisdictional erounds.
that it does not have jurisdiction over plaintiff s collateral challenge to his conviction.

Therefore, the court now dismisses the complaint sua sponte under Rule 12(h)(3) of the

Rules of the United States Court of Federal Claims.

       Before proceeding to the issues presented by Mr. Robinson, the court must first

determine whether it possesses jurisdiction over Mr. Robinson's complaint. Whether the

court possesses jurisdiction to decide the merits of a case is     a   threshold matter the court

must decide. See PODS. Inc. v. Porta Stor. Inc', 484 F.3d 1359' 1364 (Fed. Cir' 2007)

(citing Steel Co. v. Citizens for     a   Better Env't, 523 U.S. 83,94-95 (1998). Jurisdiction

is a threshold matter because a case cannot proceed if a court lacks jurisdiction to hear       it'

See Arbaugh    v. Y & H Corp, 546 U.S. 500, 514 (2006) ("[W]hen a federal court

concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in

its entirety." (citation omitted)).

       When considering whether to dismiss a complaint for lack ofjurisdiction, a court

assumes that "the allegations stated in the complaint are . . . true." Folden v. United

srates, 379 F.3d 1344, 1354 (Fed. Cir. 2004) (quoting Shearin v. United States,992F.2d

1195, 1195-96 (Fed. Cir. 1993)). A pro se plaintiff, such as Mr. Robinson, is entitled to a

liberal construction ofthe pleadings. See. e.g., Erickson v' Pardus, 551 U.S 89, 94

(2007). However,     a plq_qe   plaintiff "is not excused or exempt from meeting jurisdictional

requirements." Johnson v. United States,469 F. App'x 884, 886 (Fed, Cir. 2012) (citing

Henke v. United States, 60 F.3d 795,799 (Fed. Cir. 1995)). The burden is on Mr.

Robinson to establish that this court has iurisdiction to hear his complaint. See M.
Maropakis Carpentrv. Inc. v. United States, 609 F.3d 1323,1327 (Fed. Cir' 2010) (citing

Reynolds v. Army & Air Force Exch. Serv. ,846F.2d7 46,'748 (Fed' Cir. 1988)).

         Construing Mr. Robinson's claims liberally and taking the facts as alleged as true,

Mr. Robinson fails to state a claim over which the Court of Federal Claims     has


jurisdiction. It is well-settled law that the Court of Federal Claims does not have

jurisdiction over due process claims under the Due Process Clauses of the Fourteenth

Amendment because that clause is not money mandating. see Allen v. united states,

546 F.   App'x 949,951(Fed. Cir. 2013) (citing LeBlanc v. United      States, 50 F.3d 1025,


1028 (Fed. Cir. 1995)). Because Mr. Robinson alleges only "violations of constitutional

rights that lack money mandating provisions," Johnson v. United states, 411 F. App'x

303,305 (Fed. Cir.2010), this court lacksjurisdiction.

         Therefore, because this court lacks jurisdiction over the allegations in Mr.

Robinson's complaint, his claim must be DISMISSED.

         IT IS SO ORDERED.